Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00250-CV

                   IN THE ESTATE OF ALVILDA MAE AGUILAR, Deceased

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2012-PC-2802
                             Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 20, 2016

DISMISSED FOR LACK OF JURISDICTION

           Anthony C. Aguilar and Michael A. Aguilar sought to appeal the probate court’s January

27, 2016 Order Approving Final Account. After reviewing the record and appellant’s arguments,

we concluded the trial court’s January 27, 2016 order was not final and that this court lacks

appellate jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); In re

Estate of Scott, 364 S.W.3d 926, 927 (Tex. App.—Dallas 2012, no pet.); Bozeman v. Kornblit, 232
S.W.3d 261 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

           We conditionally granted the Aguilars’ request to construe their notice of appeal as a

petition for a writ of mandamus and ordered them to file a petition complying with rule 52.3 of the

Texas Rule of Appellate Procedure by July 7, 2016. We advised appellants that failure to comply

with our order would result in this proceeding being dismissed for lack of jurisdiction. The
                                                                                    04-16-00250-CV


Aguilars have not filed a petition for a writ of mandamus, but filed instead an unopposed motion

to dismiss the appeal. We therefore dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM




                                                -2-